DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, 8, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claims 1, 7, and 13, the limitations “wherein a historical operational data of each of the one or more variables with one-minute frequency is considered for identifying the at least one failure mode” and “wherein the historical operational data is used for determining the degree of correlation” is not discussed in the specification. While the specification discloses that the historical operational data is used for determining the degree of correlation [0038], no discussions about using “operational data of each of the one or more variables with one-minute” in that regard exists in the Specification. 


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 2, 4, 7, 8, 10, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, representative Claim 1 recites:
A processor-implemented method (800) comprising: receiving (802), via one or more hardware processors, a plurality of operational data of a plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a temperature, a pressure, levels of vibration, and noise; pre-processing (804), via one or more hardware processors, the received plurality of operational data of the plurality of variables to exclude one or more data points, wherein exclusion of the one or more data points is corresponding to an input to one or more sensors of the at least one unit during a shutdown and a restart of the at least one unit of process plant is identified from operational data of one or more variables; dynamically calculating (806), via one or more hardware processors, a range limit of the plurality of variables over a predefined finite period based on the pre-processed plurality of operational data and one or more operating loads of the at least one unit of the process plant, wherein the calculated range limit is adjusted dynamically based on operating conditions of the at least one unit and wherein the range limits at a current operating load are dynamically calculated based on linear interpolation of range limits at intermediate and full operating loads of the at least one unit of process plant; identifying (808), via one or more hardware processors, at least one failure mode over a predefined finite period based on the dynamically adjusted range limit of each of the plurality of variables, wherein occurrence of the at least one failure mode is identified when the operational data of each of the one or more variables exceed the dynamically adjusted range limits in the predefined finite period, wherein a historical operational data of each of the one or more variables with one-minute frequency is considered for identifying the at least one failure mode, and wherein the range limit of each of the plurality of variables includes an upper limit and a lower limit; determining (810), via one or more hardware processors, a degree of deviation from the calculated range limit of each of the one or more plurality of variables of the at least one unit to indicate severity for the at least one identified failure mode over the predefined finite period; determining (812), via one or more hardware processors, a degree of correlation between the plurality of variables of the at least one unit to indicate detectability of the at least one identified failure mode over the predefined finite period, wherein the historical operational data is used for determining the degree of correlation; estimating (814), via one or more hardware processors, operational risk of the at least one identified failure mode based on the identified occurrence, determined severity and detectability of the identified at least one failure mode, wherein the operational risk associated with failure modes is calculated and updated from time to time automatically from the operational data of the plurality of variables of the at least one unit of the process plant; and taking a corrective action needed against the at least one identified failure mode having a high value of the risk priority number.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Following the 2019 Revised Patent Subject Matter Eligibility Guidance and its October 2019 update, under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion, mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations, and certain methods of organizing human activity such as “fundamental economic principles or practices” that include hedging, insurance, and mitigating risk.  
For example, the highlighted and underlined features are treated as belonging to mental process grouping while the rest of the highlighted limitations are treated as belonging to mathematical concepts grouping.  
In addition, the limitations of “estimating … operational risk of the at least one identified failure mode based on the identified occurrence, determined severity and detectability of the identified at least one failure mode, wherein the operational risk associated with failure modes is calculated …” and “taking a corrective action needed against the at least one identified failure mode having a high value of the risk priority number” also fall also into a grouping of organizing human activity/mathematical relationship groupings.
With regards to mental process, according to the 2019 Guidance: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).”
Similar abstract idea is recited in Claims 7 and 13.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1
A processor-implemented method (preamble);
receiving (802) … a plurality 5of operational data of plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a temperature, a pressure, levels of vibration;
using historical operational data of each of the one or more variables with one-minute frequency;
one or more hardware processors;
taking a corrective action needed.  
Claim 7
at least one memory (102) storing a plurality of instructions;
at least one user interface (104);
a receiving module (108) configured to receive a plurality of operational data of plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a temperature, a pressure, levels of vibration, and noise;
using historical operational data of each of the one or more variables with one-minute frequency;
one or more hardware processors (106) communicatively coupled with at least one memory, configured to execute one or 5more modules;
take a corrective action needed. 
Claim 13
A non-transitory computer readable medium storing one or more 5instructions which when executed by a processor on a system, cause the processor to perform method (preamble);
receiving (802) … a plurality of operational data of plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a 10temperature, a pressure, levels of vibration, and noise;
using historical operational data of each of the one or more variables with one-minute frequency;
one or more hardware processors
taking a corrective action needed. 
The additional elements in the preambles of Claims 1, 7, and 13 are not qualified for a meaningful limitation because they only generally link the use of the judicial exception to a computerized field of use.  
Steps of “receiving … a plurality 5of operational data of plurality of variables of at least one unit of a process plant” and using “historical operational data of each of the one or more variables with one-minute frequency” are generally recited and represent mere data gathering (obtaining process variables) that is necessary for use of the recited judicial exception and these steps are recited at a high level of generality.
 Additional elements “a one or more hardware processors” (Claims 1, 7, and 13) as well as a user interface, a memory (Claim 7), and a non-transitory computer readable medium (Claim 13) are also generally recited and are not qualified as particular machines. Merely adding generic computer components to perform the method is not sufficient to integrate a judicial exception into a practical application (Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, MPEP 2106.05(f)). In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).  
A step of “taking a corrective action needed” is recited at a high level of generality and, therefore, is not meaningful. 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement in the functioning of a computer and/or other technology or technological field and/or use of a particular machine.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.  
However, under the Step 2B analysis, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, using a generic computer hardware, transmitting/receiving data are well-understood/conventional features according to MPEP. Transmitting/receiving a plurality of variables that includes a temperature, a pressure, levels of vibration, and noise, using a user interface are well-understood/conventional features as known in the art (Bieda, Fuji, Risk Ranking, Legault) and IDS dated 9/29/2020. 
It has also been known in the art to take a corrective action upon fault detection (Andrew Weller et al., US 2009/0138316; John Bieda et al., US 2003/0171897). Obtaining and using historical plant data of the one or more variables with one-minute frequency is discussed in Antonio Chamblin et al. (US 2013/0030582) and Fang Hou et al. (US 2019/0198136).
As indicated above, the additional elements in the claim are recited at a high level of generality and are not qualified as particular machines.  Receiving a plurality of operational data, as well as one or more processors, memory, user interface, and computer-readable medium are features that well-understood and purely conventional or routine in the relevant art, as can be seen from the references of record, and they are recited at a high level of generality without adding “significantly more” features that would limit the application of the abstract idea.   According to MPEP 2106.05: “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”
Similarly, the dependent Claims 2, 4, 8, and 10 do not recite additional elements to reflect the practical application of the abstract idea as well as these claims do not comprise additional elements that would qualify for significantly more.  The additional elements of the dependent claims just extend/narrow the abstract idea of the independent claims and/or add additional elements that are generically-recited and represent extra-solution activity not qualified for a practical application and/or significantly more than the abstract idea.
The claims, therefore, are not patent eligible.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 

35 USC § 101
The Applicant argues (p.7-11):  From the above it is pertinent to note that, the additional elements recite a specific manner of determining at least one identified failure mode based on the identified occurrence, determined severity and detectability of the identified at least one failure mode (i.e., degree of correlation), time to time (dynamically), which cannot be performed by human mind. 
Consequently, a risk priority number is estimated for assessing operational risk of the at least one identified failure mode based on the identified occurrence, determined severity and detectability of the identified at least one failure mode. Moreover, the operational risk associated with failure modes is calculated and updated from time to time automatically from the operational data of the plurality of variables of the at least one unit of the process plant and subsequently, a corrective action is taken against the at least one identified failure mode having a high value of the risk priority number. Additionally, assessing the operational risk associated with failure modes is an important aspect of FMEA for enabling decision making with regards to either design changes or operations.
The Examiner respectfully disagrees. The given examples of additional elements relate to insignificant extra-solution activity of mere data gathering for all uses of the judicial exceptions: mathematical relationships, mental processes, and organizing human activity groupings as discussed in the rejection.  An abstract idea step of (generically-recited) “determining at least one identified failure mode based on the identified occurrence, determined severity and detectability of the identified at least one failure mode (i.e., degree of correlation), time to time (dynamically)” can be performed by a human mind even if a generic computer is needed. Humans are known for dynamic assessment of changing situations based on changing current data and/or as compared to historical data while predicting cause/effect circumstances such as evaluating/judging risk factors (“assessing the operational risk”).
In addition to mental processes, the recited steps comprise organizing human activity steps that also relate to the argued “assessing the operational risk” as discussed in the rejection.  
Moreover, the majority of these additional elements are steps of the identified abstract ideas and, therefore, are not considered to be indicative of a practical application and/or significantly more (disregarding data points during shutdown and restart, calculating range limits, identifying failure mode using historical data,  determining a degree of deviation from the range limit, degree of correlation using historical data, and estimating risk priority). 
The additional element of “corrective action” is recited in generality and not meaningful as discussed in the rejection. 
The newly added limitation of obtaining and using historical data in detecting failures is recited in generality and not meaningful as well as not qualified for significantly more as well-known in the relevant art. Please also review the rejection under the 35 USC § 112 statute.

The Applicant argues (p.12): based on the 2019 Revised Patent Subject Matter Eligibility Guidance, it is to be noted that Step 2A - Prong 2 does not evaluate whether the additional elements are conventional to determine whether the abstract idea is integrated into a practical application.
The Examiner submits that no such consideration was given in the office action under the Step 2A -Prong 2.

The Applicant argues (p.12-13): Thus, Applicant asserts that the claimed subject matter achieves significantly more in terms accurate, real time (dynamic) and systemic assessment of risk associated with failures and to carry out Failure Modes and Effects Analysis (FMEA), and also to take corrective actions needed against the at least one identified failure mode. Moreover, the present application enables study of evolution of risk over time, which helps identify areas that require attention. 
Therefore, taking all the claim elements individually, or in combination, the claim as a whole amount to "significantly more" than an abstract idea of itself (Step 2B: Yes).
The Examiner disagrees with such assertion. This argument uses abstract idea steps (“real time (dynamic) and systemic assessment of risk associated with failures and to carry out Failure Modes and Effects Analysis (FMEA)”) to support it. However, the “significantly more“ analysis should be based on additional elements that are not well-understood and conventional in the relevant art.  The claims do not recite them. 

Examiner Note with regards to Prior Art of record

With regards to Claims 1, 7, and 13, the closest prior art, Bieda, Fujii, and Risk Ranking, either singularly or in combination, fail to anticipate or render obvious dynamically calculating, via one or more hardware processors, a range limit of the plurality of variables over a predefined finite period based on the pre-processed plurality of operational data and one or more operating loads of the at least one unit of the process plant, wherein the calculated range limit is adjusted dynamically based on operating conditions of the at least one unit, and wherein the range limits at a current operating load are dynamically calculated based on linear interpolation of range limits at intermediate and full operating loads of the at least one unit of process plant, in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863